IN THE UNITED STATES DISTRICT COURT Fy L
FOR THE DISTRICT OF MONTANA En

HELENA DIVISION Sy 27,
C O19
Sou, Opeetans
"On
RICHARD JUNIOUS HILL, SR.,

Plaintiff,
vs.
PAUL REES, M.D.,

Defendant.

 

 

CV 18-99-H-DLC_JTJ

ORDER

United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations on May 29, 2019, recommending that this action be dismissed

for failure to prosecute under Federal Rule of Civil Procedure 41(b). (Doc. 23 at

4.) Plaintiff did not object to the Findings and Recommendations and so has

waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent

objection, this Court reviews findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v.

Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error and finding none,
IT IS ORDERED that Judge Johnston’s Findings and Recommendations
(Doc. 23) are ADOPTED IN FULL and this case is DISMISSED pursuant to
Federal Rule of Civil Procedure 41(b).

IT IS FURTHER ORDERED that the Clerk of Court is directed to close this
matter and enter judgment pursuant to Federal Rule of Civil Procedure 58.

IT IS FURTHER ORDERED that the Clerk of Court is directed to have the
docket reflect that the Court certifies pursuant to Federal Rule of Appellate
Procedure 24(a)(3)(A) that any appeal of this decision would not be taken in good
faith.

Mn

DATED this 2,+_ day of June, 2019.

L (bichuw

Dana L. Christensen, Chief Judge
United States District Court
